Citation Nr: 1733099	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to February 20, 2014, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 20, 2014.  


REPRESENTATION

Veteran is represented by:  Bryan Held, Agent


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to October 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to February 20, 2014, the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care,         and conversation normal.

2.  Beginning February 20, 2014, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with deficiencies in most areas.

3.  The most probative evidence indicates the Veteran was not prevented from securing or following substantially gainful employment as a result of service-connected disability prior to February 20, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to February 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD on or after February 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.      § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for establishing entitlement to TDIU prior to February 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated December 2011 and November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports.  The Board notes that the Veteran indicated that he received treatment for his PTSD at the Virginia Beach Vet Center and requested that VA obtain those records.  In November 2016, the RO sent the Veteran a letter advising him that he must submit a signed authorization form in order for VA to obtain his Vet Center records; however, the Veteran did not respond.  A January 2017 supplemental statement of the case advised the Veteran that VA was unable to obtain his Vet Center records because he failed to submit a signed authorization.  To date, no records or authorizations have been received from the Veteran.  Accordingly, the Board finds that VA has fulfilled its duty to assist the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's      duty to assist veterans is not always a "one-way street").  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      PTSD Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty  in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere     with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  

The record also contains a Global Assessment of Functioning (GAF) score assigned by a clinician, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8    Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by     a GAF score, is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2016).  

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational,         or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   See DSM-IV.  

The Veteran underwent a VA psychological examination in December 2011, during which he reported flashbacks of his four tours of duty in combat zones, avoidance, hypervigilance, exaggerated startle response, difficulty falling and staying asleep, 
irritability, anger, weekly nightmares, night sweats, mild problems with concentration and memory, and difficulty establishing and maintaining relationships.  He denied    any violence, suicidal or homicidal ideations, psychosis, mania, obsessions, or compulsions. There was no history of substance abuse, legal problems, or psychiatric hospitalizations.  The examiner indicated that the Veteran was alert and oriented; behavior was normal, memory was good; speech and thought process were goal directed; and mood and affect were appropriately sad and anxious as the Veteran described exposure to multiple traumatic events.  The examiner observed no psychomotor abnormalities, and the Veteran's knowledge, abstracting ability,    insight, and judgment were good.  The Veteran denied receiving any formal mental health treatment since service, but indicated that he intended to begin outpatient treatment.  He stated that he was attending college courses and performing well.       He also reported being employed as a warehouse worker for the Defense Logistics Agency and performing his work well.  The examiner indicated that from a mental health perspective, the Veteran was capable of working full-time.  However, it was also noted that the Veteran spent most of his time working by himself in a warehouse, and he stated that he was anxious, irritable, and withdrawn at work, particularly in the presence of other people.  The Veteran reported spending most of his spare time with his family.  The examiner indicated that the Veteran was capable of performing all activities of daily living and characterized the Veteran's level of impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A GAF score of 69 was assigned.

In a September 2013 written statement, the Veteran indicated that he recently        got into a verbal altercation with a coworker.  The Veteran indicated that he was repeatedly harassed by his coworker, and he attempted to deescalate the situation and brought it to the attention of his supervisors.  The Veteran also submitted multiple written statements from supervisors who confirmed that the Veteran got into an altercation with a coworker, after which he took two days of leave from work and was subsequently moved to the rear of the warehouse in an isolated location to prevent further incident.  

In a June 2014 written statement, the Veteran indicated that due to recent issues with his coworkers, he was reassigned to another building where he could work alone in an isolated area.  

In a March 2015 written statement, the Veteran's wife indicated that the Veteran's unpredictable mood swings, irritability, emotional distance, anxiety, and difficulty sleeping have caused a considerable amount of strain on their marriage. She indicated that the Veteran rarely saw friends, traveled, or engaged in social activities that he once enjoyed. 
   
The Veteran also submitted additional written statements in March 2015 and December 2015 from supervisors who observed the Veteran struggle to manage    his PTSD symptoms at work.  They indicated that the Veteran completed his assignments quickly, but exhibited a high level of irritability and anger, kept to himself, and frequently appeared exhausted.  They also noted that they have put forth a great deal of effort to accommodate the Veteran due to his PTSD symptoms.

In a December 2015 written statement, the Veteran indicated that a coworker recently called a veteran crisis hotline due to the Veteran's drastic mood swings   and behavior.  He also stated that his work leader gave his wife an unsolicited letter in which he raised concerns about the Veteran's behavior at work.

An August 2016 VA mental health treatment record indicates that the Veteran reported continued issues with irritability, but otherwise reported doing fine with his current medications.  He denied any depressive, manic, or psychotic symptoms.  He appeared adequately groomed, calm, cooperative, alert, and oriented.  His speech was coherent and relevant with normal rate and tone, and his thoughts were well organized.  Eye contact was good; mood and affect were euthymic; and insight and judgment were not impaired.  The Veteran denied any delusions, hallucinations, or lethal ideations. 

A January 2017 VA mental health treatment record indicates that the Veteran reported continued PTSD symptoms, including unwanted memories, nightmares, difficulty falling and staying asleep, avoidance, irritability, negative thoughts, loss of interest, exaggerated startle response, and difficulty concentrating.  He denied any psychotic, depressive, or manic symptoms, feelings of hopelessness, suicidal    or homicidal ideations, or substance abuse.  The Veteran appeared adequately groomed, clam, cooperative alert, and oriented.  His eye contact was good; thoughts were well organized, speech was coherent and relevant with normal rate and tone; and insight and judgement were not impaired.  The Veteran reported being able to manage his irritability better at work after receiving his own office space.  

The Veteran underwent another VA psychological examination in January 2017, during which he reported symptoms of anxiety, nightmares, flashbacks, anger, irritability, chronic sleep impairment, daytime fatigue, depressed mood, mild memory loss, social isolation, and difficulty establishing and maintaining effective work and social relationships, difficulty to adapting to stressful circumstances, including work or a work-like setting.  He also reported receiving psychiatric treatment and taking various psychotropic medications, including Effexor and Vistaril.  The Veteran denied any substance abuse or behavioral problems.  He reported having a good relationship with his parents and a fair relationship with his sister and his wife.  It was noted that the Veteran significantly depended on his wife and described her as his caretaker.  He also reported being unable to relate to and fully connect with his children.  The Veteran reported working as a civilian forklift operator for the Navy.  He reported mostly staying away from others at work, as he was unable to work around other people and sometimes got into verbal altercations with coworkers.  The Veteran reported calling out of work for a day or two at a    time when he felt anxious and overwhelmed.  His eye contact was fair; affect was anxious and depressed; and cognition was intact other than mild memory deficits.  The examiner noted that the Veteran became somewhat distant and faded away during the middle of the examination.  The examiner characterized the Veteran's level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also indicated that that the Veteran did not appear to pose a threat of danger to himself or others, but he needed to intensify his psychiatric treatment.  

Upon review of the record, the Board finds that a rating in excess of 30 percent is not warranted at any point prior to February 20, 2014.  During this period, the Veteran reported doing well in his college classes and performing well at work.  Although he was moved to a more isolated work station after an altercation with      a coworker in September 2013, the Veteran asserted that his coworker instigated   the altercation by harassing him and that he attempted to deescalate the situation.  Throughout this period, the record shows that the Veteran was alert and oriented, maintained personal hygiene, and exhibited normal behavior, speech, and thought process.  There was no evidence of panic attacks, impaired judgment or abstract thinking, or impaired short and long-term memory, such as retention of only highly learned material or forgetting to complete tasks.  Additionally, a GAF score of 69 was assigned, which is indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Accordingly, the record does not show occupational and social impairment with reduced reliability and productivity prior to February 20, 2014, and a rating in excess of 30 percent is not warranted during that period.  

Upon review of the record, the Board finds that a rating in excess of 70 percent is not warranted at any point on or after February 20, 2014.  During this period, the record shows that the Veteran continued to work full-time, performed activities of daily living, and maintained personal hygiene.  Moreover, there was no evidence    of persistent hallucinations or delusions, and the evidence is not suggestive of 
impairment of thought process or communication. Thus, total social and occupational impairment is not shown, and a 100 percent rating is not warranted at any time during the period under review.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's PTSD ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by    reason of a service-connected disability or disabilities from securing or following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran     is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19 (2016).  

Marginal employment is not considered to be substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on   a facts found basis, when earned annual income exceeds the poverty threshold.  Id. This includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the period under review prior to February 20, 2014, service connection was in effect for asthma and obstructive sleep apnea, evaluated as 50 percent disabling; chronic thoracic muscle strain, evaluated as 40 percent disabling; PTSD, evaluated as 30 percent disabling; right knee patellofemoral syndrome, evaluated as 10 percent disabling prior to September 9, 2013, and 20 percent disabling thereafter; left knee patellofemoral syndrome, evaluated as 10 percent disabling, and bilateral carpal tunnel syndrome, evaluated as 10 percent disabling for each upper extremity.  The combined disability rating was 90 percent.  38 C.F.R. §§ 4.25, 4.26 (2016).  Thus, the Veteran met the minimum schedular criteria for a TDIU prior to February 20, 2014.  See 38 C.F.R. § 4.16(a).

As of February 20, 2014, the Veteran has been in receipt of a combined 100 percent schedular rating.  He has not alleged that he is unemployable solely due to one service-connected disability, nor does the medical evidence suggest such.  Indeed,    on his September 2013 TDIU application, the Veteran indicated that he was unemployable due to his asthma, sleep apnea, PTSD, back disability, and pain in multiple joints.  Furthermore, a February 2017 supplemental statement of the case characterized the issue on appeal as entitlement to TDIU prior February 20, 2014, and the Veteran has not disputed this characterization.  Therefore, the issue of entitlement to TDIU on or after February 20, 2014, is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

On his September 2013 application for TDIU, the Veteran asserted that he has been too disabled to work since October 2009.  The record shows that the highest level  of education attained by the Veteran is two years of college, although he reported   he expected to have a degree in management by May 2014.  With respect to employment, the Veteran worked in law enforcement during service, as an instructor at a Naval base from January 2010 to November 2010, and that he        was currently employed as a forklift operator since November 2010, earning $38,000 in the past year.  

A June 2011 VA treatment record shows that the Veteran reported that his carpal tunnel syndrome caused dull pain in his hands and wrists with occasional numbness and tingling.  He also reported dull back pain, which became sharp if something touched it.  The treatment provider prescribed Tramadol and muscle relaxers.  It was noted that the Veteran's asthma was well controlled.  He reported an asthma exacerbation a couple of days earlier, but felt fine after two puffs of Albuterol.  

December 2011 VA examination reports indicate that the Veteran reported low back pain, stiffness, spasms, and decreased motion, which limited his ability to walk more than 50 yards.  The examiner indicated that the Veteran's lumbar spine condition did not impact his ability to work.  With respect to the Veteran's asthma, the Veteran reported difficulty doing activities that require strenuous work.  With respect to his sleep apnea, the Veteran reported daytime fatigue and difficulty staying awake at work.  With respect to the Veteran's bilateral carpal tunnel syndrome, the Veteran reported decreased grip strength in the fingers, decreased dexterity, stiffness, swelling, and pain in the thumb, index, and long fingers.  A physical examination revealed no objective evidence of decreased strength, decreased dexterity, or deformity.  With respect to the Veteran's PTSD, the Veteran reported being anxious, irritable, and withdrawn at work, particularly when around other people.  He also reported being moved to an isolated work station due to conflicts with coworkers.  The examiner indicated that the Veteran performed his work well and was capable of working full-time from a mental health perspective.  

A February 2012 VA treatment record indicates that the Veteran reported having  an acute asthma attack four days earlier after running out of medication, and he requested an Albuterol inhaler for further prevention.  He also reported constant dull low back pain and occasional numbness and tingling in the hands and wrists with dull pain radiating up the arms.  It was also noted that the Veteran was doing well with his continuous positive airway pressure (CPAP) machine for mild obstructive sleep apnea.

An August 2013 VA treatment record indicates that the Veteran reported that he was not getting much sleep.  The treatment provider suggested working out in the evenings.  It was noted that the Veteran's asthma was stable on current medications.

November 2013 VA examination reports indicate that the Veteran reported that his asthma affected his ability to work in that he was unable to work during an asthma attack.  The examiner indicated that when the Veteran used his CPAP machine as instructed, his sleep apnea had no effect on his ability to work.  With respect to the  knees, the Veteran reported pain on squatting, kneeling, and walking long distances.  With respect to the back, he reported severe pain with activity that required turning and twisting his back and being unable to do any physical activity during flare-ups.  With respect to bilateral carpal tunnel syndrome, the Veteran reported moderate intermittent pain extending to the forearms and mild upper extremity numbness and paresthesias and/or dysesthesias, which affected his ability to work during flare-ups.  

The Veteran indicated on his TDIU application that he has been unemployable  since October 2009; however, the record shows that he has continued to work     full-time as a forklift operator throughout the period under review.  Although the Veteran was moved to a more isolated work station after an altercation with a coworker in September 2013, the record does not suggest that moving the Veteran to a different work station constitutes employment in a protected environment.  
Furthermore, the Veteran himself asserted that his coworker instigated the altercation by harassing him and that he attempted to deescalate the situation and brought it to  the attention of his supervisors.  Moreover, the Veteran subsequently told his mental health treatment provider that he was able to manage his irritability better at work after getting his own office space.  Accordingly, the Board finds that the probative evidence of record does not demonstrate that the Veteran's service-connected disabilities rendered him incapable of performing the physical and mental acts required by employment prior to February 20, 2014. As such, TDIU is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 


ORDER

A rating in excess of 30 percent for PTSD prior to February 20, 2014 is denied.

A rating in excess of 70 percent for PTSD from February 20, 2014 is denied.

Entitlement to TDIU prior to February 20, 2014 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


